Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Sandra McElwain,
(OI File No. 3-08-40524-9)),

Petitioner,
v.
The Inspector General.
Docket No. C-13-153
Decision No. CR2813

Date: June 7, 2013

DECISION

Petitioner, Sandra McElwain, appeals the determination of the Inspector General for the
U.S. Department of Health and Human Services (1.G.) to exclude her from participating
in Medicare, Medicaid, and all federal health care programs pursuant to section
1128(a)(1) of the Social Security Act (Act) (42 U.S.C. § 1320a-7(a)(1)) for the minimum
mandatory period of five years. For the reasons discussed below, I find the I.G. was
authorized to exclude Petitioner. I further find that the five year exclusion is mandatory
pursuant to section 1128(c)(3)(B) of the Act (42 U.S.C. § 1320a-7(c)(3)(B)).

I. Background

The LG. notified Petitioner, by letter dated October 31, 2012, that she was being
excluded pursuant to section 1128(a)(1) of the Act from participation in Medicare,
Medicaid and all federal health care programs for the minimum period of five years. The
1.G. advised Petitioner that the exclusion was based on her conviction in the United States
District Court for the Western District of Virginia, of a criminal offense related to the
delivery of an item or service under Medicare or state health care programs. I.G. Ex. 1.
Petitioner timely filed her request for hearing. I convened a prehearing telephone
conference with the parties, which I summarized in my Order and Schedule for Filing
Briefs and Documentary Evidence dated January 7, 2013. During the prehearing
conference, I explained to Petitioner that she is entitled to representation by counsel but
that I cannot appoint or pay for counsel for her. I also told her that if she should choose
later to be represented by counsel, she need only have her attorney submit a Notice of
Appearance to my office as soon as possible. Petitioner proceeded to represent herself.

Pursuant to my scheduling order, I asked the parties to answer the questions on the short-
form briefs sent to them, together with any additional arguments and supporting
documents. The I.G. filed the short-form brief together with exhibits (I.G. Exs.) 1
through 5. Absent objection, I admit I.G. Exs. 1 through 5. Petitioner submitted a
handwritten brief (P. Br.) consisting of eight pages, six exhibits (P. Exs. 1-2, 4-7), and the
last two pages of her short-form brief, Sections II-IV.' The LG. then submitted a reply
brief (IG. Reply). Petitioner’s exhibits were offered in support of an attack of her
underlying conviction. Such collateral attacks are impermissible. 42 C.F.R.
§1001.2007(d). Therefore, these documents are irrelevant, and I must exclude them from
the record. 42 C.F.R. §1005.17(c).

Petitioner indicated that she wanted to present testimony of several witnesses. P. Br. The
1.G. objected to an in-person hearing because the material facts in this case are not in
dispute and Petitioner’s witnesses, and their expected testimony, were proposed for the
purpose of challenging and attempting to re-litigate Petitioner’s conviction. I.G. Reply at
6. Lagree that there are no material facts in dispute. I further agree that the testimony
that Petitioner wishes to present is not relevant to these proceedings as they amount to a
collateral attack of the offense to which Petitioner voluntarily pled guilty. 42 C.F.R. §
1001.2007(d). Therefore, the record is now closed, and I decide this case based on the
written record.

II. Discussion
A. Issue

The scope of my review here is limited. 42 C.F.R. § 1001.2007(a)(1) and (2). The only
issue before me is whether the I.G. has a basis for excluding Petitioner from participating
in Medicare, Medicaid, and all other federal health care programs pursuant to section
1128(a)(1) of the Act. If I find that the I.G. was authorized to exclude Petitioner then I
must uphold the I.G.’s exclusion because it is for the minimum mandatory period of five
years pursuant to the statute. Act § 1128 (c)(3)(B); 42 C.F.R. § 1001.2007(a)(2).

' Petitioner’s submission did not include an Exhibit 3 and an Exhibit 8 although she
described an Exhibit 8 in her submission as statements and letters pertaining to her
underlying conviction, which she does not deny.
B. Findings of Fact and Conclusions of Law

1. Petitioner pled guilty to one count of False Statements Relating to Health
Care Matters in violation of 18 U.S.C. § 1035(a)(2) in the United States
District Court for the Western District of Virginia.

Petitioner, through her company, Health Care Virginia, LLC (HCVA), provided personal
care and respite services to Virginia Medicaid beneficiaries.” I.G. Ex. 4, at 2. Petitioner
served as HCVA’s Executive Director and Registered Nurse (R.N.). I.G. Ex. 4, at 2, 3.
The Virginia Department of Medical Assistance (DMAS), which administers the
Medicaid program in Virginia, requires that personal care aides (PCAs), who provide
personal care services to Medicaid beneficiaries, receive a minimum of 40 hours of
training prior to their employment. Such training must be supervised and taught by an
RN. licensed in Virginia. 1.G. Ex. 4, at 3-4.

On March 10, 2011, Petitioner was indicted on one count of False Statements Relating to
Health Care Matters pursuant to 18 U.S.C. § 1035. LG. Ex. 4, at 21. On that same date,
Petitioner voluntarily agreed to enter a plea of guilty to this one count, understanding that
by doing so she was subject to a maximum statutory penalty of $250,000 as well as
imprisonment. I.G. Ex. 2. She also agreed to assist her co-defendant and company,
HCVA, to pay restitution in the amount of $323,420.20 to DMAS. I.G. Ex. 2, at 1, 4-5.
On February 6, 2012, the court entered a judgment against Petitioner based on her guilty
plea. Petitioner was sentenced to 16 months incarceration. I.G. Ex. 3.

2. Petitioner was convicted of a criminal offense for purposes of section
1128(a)(1) of the Act.

The Secretary of the U.S. Department of Health and Human Services must exclude from
participation in the Medicare and Medicaid programs any individual convicted of a
criminal offense related to the delivery of an item or service under Medicare or a state
health care program. Act § 1128(a)(1) (42 U.S.C. § 1320a-7(a)(1)); see also 42 C.F.R.

§ 1001.101(a). An individual is considered convicted of a criminal offense when: (1) a
judgment of conviction has been entered against him or her in a federal, state, or local
court whether an appeal is pending or the record of the conviction is expunged; (2) there
is a finding of guilt by a court; (3) a plea of guilty or no contest is accepted by a court; or
(4) when the individual has entered into any arrangement or program where judgment of
conviction is withheld. Act § 1128(i) (42 U.S.C § 1320a-7(i)(3)); see also 42 C.F.R. §
1001.2.

> Petitioner owned 49 percent of HCVA and her husband owned 49 percent. Petitioner’s
daughter owned the other two percent. LG. Ex. 4, at 1.
Petitioner, with advice of her counsel, voluntarily agreed to enter into a plea agreement
with the United States for the criminal offense of making false statements and entries in
connection with the payment for health care services. I.G. Ex. 2; 1.G. Ex. 3. I therefore
find that her plea of guilty and the acceptance of that plea by the court establish that
Petitioner was convicted of a criminal offense within the meaning of the exclusion
statute.

3. Petitioner’s conviction requires exclusion under section 1128(a)(1)
because her criminal conduct related to the delivery of an item or service
under Medicaid.

A conviction is related to the delivery of a health care item or service under Medicare or
a state health care program if there is a “common-sense connection or nexus between the
offense and the delivery of an item or service under the program.” Scott D. Augustine,
DAB No. 2043, at 5-6 (2006)(citations omitted).

Here, Petitioner pled guilty to failing to provide the required DMAS training, issuing
false training certifications to PCAs hired and employed by her and HCVA, and
generating false training class sign-in sheets and skills review checklists to cover up for
the lack of training of PCAs assigned to provide services to Medicaid beneficiaries. I.G.
Ex. 4, at 4-5. Petitioner also prepared false Nursing Assessments for Medicaid recipients
to document their need for continued PCA services. I.G. Ex. 4, at 5. Asa result, from
October 2007 through June 2010, Petitioner’s company HCVA billed and was paid over
$980,000 in Medicaid funds for non-certified, untrained, PCAs who provided personal
and respite care services to Medicaid beneficiaries. I.G. Ex. 4, at 5.

Petitioner’s guilty plea to Count | of her indictment directly related to Petitioner’s failure
to follow Virginia Medicaid requirements for employee training, nursing assessments,
and certifications. In addition, Petitioner’s guilty plea is predicated upon her false
statements and entries in connection with the payment for health care services in
violation of 18 U.S.C. § 1035. As a result, the Virginia Medicaid program paid for
services provided by Petitioner’s company to Medicaid beneficiaries based on
Petitioner’s false representations. I.G. Ex. 4. Thus, I conclude that Petitioner’s
conviction here is directly related to the delivery of an item or service under the Medicaid
program in Virginia within the meaning of section 1128(a)(1) of the Act and find the
requisite “nexus or common-sense connection” between the conduct giving rise to
Petitioner’s offense and the delivery of Medicaid services.

Also, Petitioner acknowledged that the offense to which she pled guilty, “making false
statements concerning health care matters” under title 18 of the United States Code, is
correct in nature and that the acts underlying her conviction “did occur.” P. Br. at 3. Yet,
Petitioner sets forth numerous arguments which amount to collateral attacks on the
accuracy of the charges underlying her conviction. The applicable regulation explicitly
precludes any collateral attack on Petitioner’s conviction:

When the exclusion is based on the existence of a criminal conviction .. . where
the facts were adjudicated and a final decision was made, the basis for the
underlying conviction . . . is not reviewable and the individual or entity may not
collaterally attack it either on substantive or procedural grounds in this appeal.

42 C.F.R. § 1001.2007(d). Statutory and regulatory authority require exclusion under the
circumstances here if the elements of section 1128(a)(1) are met. Thus, I must uphold the
exclusion and may not consider Petitioner’s collateral attacks.

4. Petitioner must be excluded for the statutory minimum period of five
years.

An exclusion imposed under section 1128(a) of the Act shall be for a minimum period of
five years. Act § 1128(c)(3)(B) (42 U.S.C. § 1320a-7(c)(3)(B)); 42 C.F.R. § 1001.102(a).
The period of exclusion may be extended based on the presence of specified aggravating
factors. 42 C.F.R. § 1001.102(b). Only if the aggravating factors justify an exclusion of
longer than five years are mitigating factors considered as a basis for reducing the period
of exclusion to no less than five years. 42 C.F.R. § 1001.102(c). The I.G. does not cite
any aggravating factors in this case and does not propose to exclude Petitioner for more
than the minimum period of five years. Therefore, I have no authority here to consider
any mitigating factors despite Petitioner’s contentions that I should do so.*

Because I conclude that that a basis exists to exclude Petitioner pursuant to section
1128(a)(1), then exclusion of Petitioner for the minimum period of five years is
mandatory and is reasonable as a matter of law.

5. Iam not authorized to grant relief based on Petitioner’s
equitable arguments.

Petitioner asks that I consider certain equitable arguments and use discretion to allow her
to continue to work as a nurse and lift the exclusion imposed against her. P. Br. at 7. She
requests that I consider that an appellate court granted her an appeal, even though she
states that she voluntarily withdrew that appeal. I am without discretion or any authority
to provide Petitioner equitable relief based on her ability to appeal her underlying
conviction or for any other reasons outside the applicable statute and regulations, to
which I am bound.

> Even if I were authorized to consider them, Petitioner failed to allege the elements of
any of the type of mitigating factors that the I.G. could consider. 42 C.F.R.
§ 1001.102(c).
Petitioner also explains that she is unfamiliar with the law and asks that, if I find that her
brief was “inaccurately filed,” I continue this matter for 6 months to allow Petitioner time
to obtain counsel. At an initial stage of this proceeding, I informed Petitioner that she
was entitled to representation by counsel but that I could not appoint one for her. See
Order and Schedule for Filing Briefs dated January 7, 2013 at 2. She indicated she
understood this and that she would proceed to represent herself. I also indicated that if
she later chose to retain counsel, she should do so as soon as possible and have counsel
file a notice of appearance. Considering Petitioner was aware of her right to
representation and that her incarceration did not preclude her from seeking counsel, I find
no basis for continuing this matter.

III. Conclusion

For the foregoing reasons, I sustain the I.G.’s determination to exclude Petitioner from
participating in Medicare, Medicaid, and all federal health care programs for the statutory
five-year period pursuant to section 1128(a)(1) and (c)(3)(b).

/s/
Joseph Grow
Administrative Law Judge

